UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7502



DARNELL STANLEY,

               Plaintiff - Appellant,

          v.


UNITED STATES OF AMERICA; ANTHONY WILLIAMS, Mayor for the
District of Columbia, being sued in his individual capacity;
ODIE WASHINGTON, Director for the District of Columbia
Department of Corrections, being sued in his individual
capacity; KATHY PATTERSON, Chairman of the District of
Columbia Committee Department of Corrections, being sued in
her individual capacity; ELWOOD YORK, Director of External
Confinement, being sued in his individual capacity; ELEZA
TAYLOR, Director of Health Services for the District of
Columbia Department of Corrections, being sued in her
individual capacity; ALBERTO GONZALEZ, United States Attorney
General, being sued in his individual capacity; HULON L.
WILLIS, Contract Monitor for the District of Columbia
Department of Corrections, being sued in his individual
capacity; JAMES S. GILMORE, III, Governor of Virginia, being
sued in his individual capacity; RONALD ANGELONE, Director of
the Department of Corrections, being sued in his individual
capacity; EDDIE LEE PEARSON, Warden, being sued in his
individual capacity; JAMILA F. BURNEY, Assistant Warden, being
sued in her individual capacity; WANDA ROLLINS, Operations
Officer, being sued in her individual capacity; R. WHITE,
Treatment Specialist, being sued in his/her individual
capacity; GENE M. JOHNSON, Deputy Director of Operations,
being sued in his individual capacity; K. TURNER, Lieutenant,
being sued in his/her individual capacity; D. KRIIGEL,
Treatment Specialist (TPS), being sued in his/her individual
capacity; E. T. TURNER, Unit Manager, being sued in his/her
individual capacity; C. MATHEWS, Rehabilitation Counselor,
being sued in his/her individual capacity; BUFORD T. YATES,
Director of General Accounting, being sued in his individual
capacity; JANICE TURNER, Institutional Ombudsman, being sued
in her individual capacity; VIRGINIA BULLOCK, Sergeant, being
sued in her individual capacity; SERGEANT GILLIAN, Being sued
in his/her individual capacity; CAPTAIN JENKINS, Being sued in
his/her individual capacity; SERGEANT BROWN, Being sued in
his/her individual capacity; SERGEANT THOMAS, Being sued in
his/her individual capacity; SERGEANT HARRELL, Being sued in
his/her individual capacity; L. ELLIS, Medical Assistant,
being sued in his/her individual capacity; CORPORAL HOUSTON,
being sued in his/her individual capacity; CORPORAL HEWS,
Being sued in his/her individual capacity; CORPORAL CARLTON,
Being sued in his/her individual capacity; SERGEANT LIPTROT,
Being sued in his/her individual capacity; SERGEANT HARRIS,
Being sued in his/her individual capacity; JAMES T. APPEL,
Medical Assistant, being sued in his individual capacity; BEN
SAMORIA, Medical Assistant, being sued in his individual
capacity; CORPORAL DAILY, a/k/a Mrs. Muhammad, Being sued in
her individual capacity; CORPORAL WILLIAMS, Being sued in
his/her individual capacity; PAUL HILL, Assistant Director for
Food Service, being sued in his individual capacity; CORPORAL
COAKLEY, Being sued in his/her individual capacity; RUFUS
FLEMMING, Eastern District Director, being sued in his
individual capacity; LANGFORD, Assistant Director for Food
Service, being sued in his/her individual capacity; BENJAMIN
J. ULEP, Director of Health Services, being sued in his
individual capacity; CORPORAL CLARK, Being sued in his/her
individual capacity; CORPORAL CUCCIO, Being sued in his/her
individual capacity; JAMES HOLMES, Director for Food Service,
being sued in his individual capacity; D. EVERETT, Warden of
Operations, being sued in his/her individual capacity; EDWARD
MORRIS, Deputy Director, being sued in his individual
capacity; SERGEANT RITTER, Being sued in his/her individual
capacity; MCI WORLDCOM, INCORPORATED, Being sued in its
individual capacity; BERNARD J. EBBERS, Chief Executive, being
sued in his individual capacity; SCOTT D. SULLIVAN, Former
Chief Financial Officer, being sued in his individual
capacity; DAVID F. MYERS, Former Controller, being sued in his
individual capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-00216-JCC)


Submitted:   April 22, 2008                  Decided:   May 7, 2008


                               - 2 -
Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darnell Stanley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 3 -
PER CURIAM:

          Darnell    Stanley   appeals   the   district   court’s   order

denying relief on his motion for relief pursuant to Fed. R. Civ. P.

60(b).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   Stanley v. United States, No. 1:06-cv-00216-JCC (E.D. Va.

Sept. 18, 2007).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 4 -